January 22, 2013 Ms. Heather Clark Securities and Exchange Commission Washington, D.C. 20549 Re:Lingo Media Corporation Form 20-F for the year ended December 31, 2011 Filed July 2, 2012 File No. 333-98397 Dear Ms. Clark, In response to your letter of December 13, 2012 Lingo Media Corporation acknowledges the following: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with the respect to the filing; and · the company may not assert staff comments as a defense in any proceedinginitiated by the Commission or any person under the federal securities law of the United States. Yours truly, Lingo Media Corporation Khurram Qureshi Chief Financial Officer
